       Case 2:20-cv-16305 Document 1 Filed 11/17/20 Page 1 of 5 PageID: 1




RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

GOKCE T. YUREKLI
Trial Attorney
United States Department of Justice
PO Box 227
Washington DC, 20044
Tel: (202) 598-0581
Fax: (202) 514-6866
gokce.t.yurekli@usdoj.gov
Attorney for the United States

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA,              )
                                        )
          Plaintiff,                    )
                                        )                Case No. 2:20-cv-16305
          v.                            )
                                        )
 ERAN SHEMESH,                          )
                                        )
          Defendant.                    )
 _______________________________________)

                                          COMPLAINT

       Plaintiff, the United States of America, at the request and with the authorization of the

Chief Counsel of the Internal Revenue Service, a delegate of the Secretary of the Treasury, in

accordance with 31 U.S.C. § 3711(g)(4)(C), and at the direction of the Attorney General of the

United States, brings this civil action to collect the penalties assessed against Eran Shemesh

under 31 U.S.C. § 5321(a)(5) for his failure to report his interest in a foreign bank account for

calendar years 2011 through 2015. In support of this action, the United States alleges as follows:
        Case 2:20-cv-16305 Document 1 Filed 11/17/20 Page 2 of 5 PageID: 2




                                 JURISDICTION AND VENUE

        1.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and

1345.

        2.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1) and (2), as well

as 28 U.S.C. § 1395(a).

                                             PARTIES

        3.     Plaintiff is the United States of America.

        4.     Defendant is Eran Shemesh (“Shemesh”). He currently resides in 71 Summit

Road, Elizabeth, New Jersey.

                                      CLAIM FOR RELIEF

        5.     All citizens and residents of the United States who have a financial interest in, or

signature or other authority over, any foreign financial account that had a maximum value of

greater than $10,000 during the calendar year are required to file an annual report disclosing the

existence of each account. 31 U.S.C. § 5314; 31 C.F.R. § 1010.350.

        6.     The annual report, known as a Report of Foreign Bank and Financial Accounts

(“FBAR”) for a calendar year is due no later than June 30 of following the calendar year.

31 C.F.R. § 1010.306(c).

        7.     All persons who are required to file a Schedule B with their income tax return

(Forms 1040) are required to disclose whether at any time during the year they had a financial

interest in or signatory authority over a financial account in a foreign country.

        8.     Shemesh is an Israeli citizen who moved to the United States in 2000. At all

times relevant to this case, he was a U.S. citizen.

        9.     In 2010, Shemesh opened a non-interest-bearing checking account at Bank

Hapoalim in Israel.


                                                  2
          Case 2:20-cv-16305 Document 1 Filed 11/17/20 Page 3 of 5 PageID: 3




          10.   The aggregate balance in the above-described foreign financial account exceeded

$10,000 in the years 2011 through 2015.

          11.   Shemesh did not timely file an FBAR for calendar years 2011 to 2015.

          12.   On August 12, 2016, Shemesh filed delinquent FBAR returns for tax years 2011,

2012, 2013, 2014, and 2015.

          13.   On September 5, 2017, the Internal Revenue Service notified Shemesh it was

proposing a penalty for his non-willful failure to timely file FBARs for calendar years 2011

through 2014.

          14.   On October 5, 2017, Shemesh filed a protest of the proposed penalties.

          15.   On November 13, 2018, Shemesh consented to a reduced penalty amount of

$31,475, calculated as follows, which was assessed on November 19, 2018:

                      Calendar Year                      Appeals Adjustment
                           2011                                 $6,000
                          2012                                  $6,000
                          2013                                  $6,000
                          2014                                  $6,000
                          2015                                  $7,475
                      Total Amount                             $31,475

          16.   Despite notice and demand for payment of the assessments described in paragraph

15, Shemesh has failed or refused to make full payment of the assessed penalties to the United

States.

          17.   Interest and penalties have accrued and will continue to accrue on the assessments

described in paragraph 15 pursuant to 31 U.S.C.§ 3717.

          18.   As of October 29, 2019, Shemesh is indebted to the United States in the amount

of $33,551.49 for the penalties assessed against him under 31 U.S.C. § 5321(a)(5), along with

interest and penalties as allowed under the law.


                                                   3
      Case 2:20-cv-16305 Document 1 Filed 11/17/20 Page 4 of 5 PageID: 4




WHEREFORE, the United States respectfully prays as follows:

      A.     That the Court enter judgment in favor of the United States and against Eran

             Shemesh in the amount of $33,551.49 as of October 29, 2019, plus further interest

             and penalties after that date as provided by law; and

      B.     That the Court award such other and further relief, including the costs of this

             action, as may deemed just and proper under the circumstances.


DATE: November 17, 2020


                                                   RICHARD E. ZUCKERMAN
                                                   Principal Deputy Assistant Attorney General

                                                   /s/ Gokce T. Yurekli
                                                   GOKCE T. YUREKLI
                                                   Trial Attorney, Tax Division
                                                   Counsel for the United States of America
                                                   U.S. Department of Justice
                                                   P.O. Box 227
                                                   Washington, D.C. 20044
                                                   (202) 598-0581
                                                   Gokce.T.Yurekli@usdoj.gov




                                               4
       Case 2:20-cv-16305 Document 1 Filed 11/17/20 Page 5 of 5 PageID: 5




        DESIGNATION UNDER LOCAL RULE OF CIVIL PROCEDURE 101.1(f)

        In accordance with Local Rule of Civil Procedure 101.1(f), the undersigned hereby
designate the United States Attorney for the District of New Jersey to receive service of all
notices or papers in this action at the following address:

               Chief, Civil Division
               United States Attorney’s Office
               District of New Jersey
               970 Broad Street, Ste. 700
               Newark, New Jersey 07102

                                                     /s/ Gokce T. Yurekli
                                                     GOKCE T. YUREKLI
                                                     Trial Attorney, Tax Division
                                                     Counsel for the United States of America
                                                     U.S. Department of Justice


                        LOCAL CIVIL RULE 11.2 CERTIFICATION

       Pursuant to Local Civil Rule 11.2, I certify that the matter in controversy alleged in the
foregoing Complaint is not the subject of any other action pending in any court, or of any
pending arbitration or administrative proceeding.




                                                     /s/ Gokce T. Yurekli
                                                     GOKCE T. YUREKLI
                                                     Trial Attorney, Tax Division
                                                     Counsel for the United States of America
                                                     U.S. Department of Justice




                                                 5
                 Case 2:20-cv-16305 Document 1-1 Filed 11/17/20 Page 1 of 2 PageID: 6

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                          District
                                                    __________     of New
                                                                District ofJersey
                                                                            __________

                  United States of America                           )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 2:20-cv-16305
                                                                     )
                        Eran Shemesh                                 )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Eran Shemesh
                                           71 Summit Road
                                           Elizabeth, NJ 07208




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: GOKCE T. YUREKLI
                                           Trial Attorney
                                           United States Department of Justice
                                           PO Box 227
                                           Washington DC, 20044
                                           Tel: (202) 598-0581

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                   Case 2:20-cv-16305 Document 1-1 Filed 11/17/20 Page 2 of 2 PageID: 7

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-16305

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
JS 44 (Rev. 10/20)          Case 2:20-cv-16305 Document 1-2 Filed
                                                CIVIL COVER       11/17/20 Page 1 of 2 PageID: 8
                                                                SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                         DEFENDANTS
          United States of America                                                                        Eran Shemesh
    (b)   County of Residence of First Listed Plaintiff                                                   County of Residence of First Listed Defendant              Union County, NJ
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                     THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                             Attorneys (If Known)
      Gokce T. Yurekli, US Department of Justice, Tax Division,
      P.O. Box 227, Ben Franklin Station, Washington, DC
      20044 (202) 598-0581
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)  III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                    and One Box for Defendant)
✖   1   U.S. Government                  3   Federal Question                                                                   PTF        DEF                                         PTF      DEF
          Plaintiff                            (U.S. Government Not a Party)                     Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                      of Business In This State

    2   U.S. Government                  4   Diversity                                           Citizen of Another State            2          2   Incorporated and Principal Place           5         5
          Defendant                            (Indicate Citizenship of Parties in Item III)                                                          of Business In Another State

                                                                                                 Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                   Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                    Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                TORTS                           FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY            625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                          310 Airplane                    365 Personal Injury -           of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                      315 Airplane Product                Product Liability       690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument                Liability                  367 Health Care/                                                                                   400 State Reapportionment
    150 Recovery of Overpayment         320 Assault, Libel &                Pharmaceutical                                               PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment            Slander                        Personal Injury                                               820 Copyrights                   430 Banks and Banking
    151 Medicare Act                    330 Federal Employers’              Product Liability                                             830 Patent                       450 Commerce
    152 Recovery of Defaulted                Liability                  368 Asbestos Personal                                             835 Patent - Abbreviated         460 Deportation
         Student Loans                  340 Marine                          Injury Product                                                    New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)            345 Marine Product                  Liability                                                     840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                     LABOR                        880 Defend Trade Secrets         480 Consumer Credit
        of Veteran’s Benefits           350 Motor Vehicle               370 Other Fraud             710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits             355 Motor Vehicle               371 Truth in Lending            Act                                                                485 Telephone Consumer
    190 Other Contract                      Product Liability           380 Other Personal          720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability      360 Other Personal                  Property Damage             Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                           Injury                      385 Property Damage         740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                        362 Personal Injury -               Product Liability       751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                            Medical Malpractice                                         Leave Act                        864 SSID Title XVI            ✖   890 Other Statutory Actions
        REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS           790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:              791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                     441 Voting                      463 Alien Detainee              Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                            870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                   443 Housing/                        Sentence                                                          or Defendant)                896 Arbitration
    245 Tort Product Liability              Accommodations              530 General                                                      871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty               IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                            Employment                  Other:                      462 Naturalization Application                                             Agency Decision
                                        446 Amer. w/Disabilities -      540 Mandamus & Other        465 Other Immigration                                                  950 Constitutionality of
                                            Other                       550 Civil Rights                Actions                                                                State Statutes
                                        448 Education                   555 Prison Condition
                                                                        560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                     3      Remanded from             4 Reinstated or             5 Transferred from       6 Multidistrict                    8 Multidistrict
      Proceeding             State Court                             Appellate Court             Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                             (specify)                  Transfer                         Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                         31 U.S.C. § 5321
VI. CAUSE OF ACTION                      Brief description of cause:
                                         Collect penalties for taxpayer's failure to report his interest in a foreign bank account
VII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                              $33,551.49                                  JURY DEMAND:                    Yes        ✖   No
VIII. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                                          JUDGE                                                              DOCKET NUMBER
DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD
Nov 17, 2020                                                            GOKCE YUREKLI
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                   JUDGE                           MAG. JUDGE
JS 44 Reverse (Rev. 10/20)   Case 2:20-cv-16305 Document 1-2 Filed 11/17/20 Page 2 of 2 PageID: 9
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
